      Case 8-20-71624-ast        Doc 35     Filed 07/22/20     Entered 07/22/20 20:48:35




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------x
 In re:                                                               Chapter 11

 CORNELL ST HEMPSTEAD LLC,                                            Case No. 8-20-71624-AST

                                        Debtor,

------------------------------------------x

                                 CERTIFICATE OF SERVICE

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

I, Seth D. Weinberg, Esq., declare under penalty of perjury that I am over the age of 18 and a non-
party to this action. On July 22, 2020, I served copies of the Motion for Authority to Obtain Credit
Under Section 364 and Proposed Plan upon the following parties:

       VIA EMAIL TO TED.MAY@MAYLAWFIRM.COM
       Sheldon May & Associates, P.C.
       Ted E. May, Esq.
       255 Merrick Road
       Rockville Center, New York 11570
       Counsel for Deutsche Bank National Trust Company, As Trustee for Long Beach
       Mortgage Loan Trust 2005-3 in State Foreclosure Action

       VIA EMAIL TO DIANE.RAGOSA@PIBLAW.COM
       Parker Ibrahim & Berg LLP
       Diane Ragosa, Esq.
       5 Penn Plaza, Suite 2371
       New York, New York 10001
       Prior Counsel for Deutsche Bank National Trust Company, As Trustee for Long Beach
       Mortgage Loan Trust 2005-3 in in State Foreclosure Action

       VIA EMAIL TO MBATISTA@MCCARTER.COM
       McCarter & English LLP
       Moira Batista, Esq.
       One Canterbury Green
       201 Broad Street
       Stamford, Connecticut 06901
       Prior Counsel for Deutsche Bank National Trust Company, As Trustee for Long Beach
       Mortgage Loan Trust 2005-3 in in State Foreclosure Action
     Case 8-20-71624-ast    Doc 35   Filed 07/22/20    Entered 07/22/20 20:48:35




Dated: New York, New York
       July 22, 2020
                                             BY:      /s/ Seth D. Weinberg
                                                      Seth D. Weinberg, Esq.
